Exhibit 10.9
Execution Copy
UNIT PURCHASE AGREEMENT
          UNIT PURCHASE AGREEMENT, dated August 11, 2009 (this “Agreement”),
among the sellers listed on Schedule I hereto, as sellers (collectively, the
“Sellers” and, each a “Seller”), and Emdeon Inc., a Delaware corporation, as
Purchaser (the “Purchaser”).
          WHEREAS, the Board of Directors of the Purchaser (the “Board”) has
determined to effect an underwritten initial public offering (the “IPO”) of the
Purchaser’s Class A common stock, par value $0.00001 per share (the “Class A
common stock”); and
          WHEREAS, in connection with the consummation of the IPO, the Sellers
wish to sell to Purchaser and the Purchaser wishes to purchase from Sellers
limited liability company units of EBS Master LLC (“EBS Units”) and shares of
the Purchaser’s Class B common stock, par value $0.00001 (the “Class B common
stock”).
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS
          1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms shall have the meanings set
forth below:
          “Additional IPO Closing” means any additional closing of the sale of
Class A common stock in the IPO pursuant to the exercise of the underwriters’
over-allotment option, which closing may occur on the same date and time as the
IPO Closing.
          “Commission” means the Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.
          “Governmental Authority” means the government of any nation, state,
city, locality or other political subdivision of any thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
          “IPO Closing” means the initial closing of the sale of Class A common
stock in the IPO.
          “IPO Price” means the price paid per share for the Class A common
stock by the underwriters to the Company in the IPO.

 



--------------------------------------------------------------------------------



 



          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other) or other security interest of
any kind or nature whatsoever.
          “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, Governmental Authority or other entity of any
kind.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.
          “Unit” or “Units” means one or more EBS Units together with an equal
number of shares of Class B common stock.
ARTICLE 2
PURCHASE AND SALE OF SHARES
          2.1 Purchase and Sale .
                    (a) Subject to the terms herein set forth, at the Initial
Closing (as defined herein), each Seller agrees (severally and not jointly) to
sell, convey, assign and transfer to Purchaser the number of Units set forth
opposite such Seller’s name under the column entitled “Initial Purchased Units”
on Schedule I to this Agreement (“Initial Purchased Units”), and the Purchaser
agrees to purchase such Initial Purchased Units from such Seller for a purchase
price per Unit equal to the IPO Price.
                    (b) Subject to the terms herein set forth, at each
Additional Closing (as defined herein) relating to an Additional IPO Closing,
each Seller agrees (severally and not jointly) to sell, convey, assign and
transfer to Purchaser a number of Units equal to the number set forth opposite
such Seller’s name under the column “Additional Purchased Units” on Schedule I
hereto multiplied by the percentage obtained by dividing (i) the total number of
shares of Class A common stock purchased by the underwriters in such Additional
IPO Closing by (ii) the aggregate number of shares of Class A common stock the
underwriters are entitled to purchase at all Additional IPO Closings
(“Additional Purchased Units”), and the Purchaser agrees to purchase such
Additional Purchased Units from such Seller for a purchase price per Unit equal
to the IPO Price.
          2.2 Closing.
                    (a) The closing of the purchase of the Initial Purchased
Units (the “Initial Closing”) shall occur at the offices of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New
York, 10019 at the same time and date as the IPO Closing.

2



--------------------------------------------------------------------------------



 



                    (b) Each closing of the purchase of Additional Purchased
Units (an “Additional Closing” and, together with the Initial Closing, the
“Closings”) shall occur at the offices of Paul, Weiss, Rifkind, Wharton and
Garrison LLP, 1285 Avenue of the Americas, New York, New York, 10019 at the same
time and date as the corresponding Additional IPO Closing.
                    (c) At each Closing, (i) the Purchaser shall deliver to each
Seller the purchase price for the Initial Purchased Units or Additional
Purchased Units, as applicable, being purchased by the Purchaser from such
Seller, by wire transfer of immediately available funds to a bank account
designated in writing by such Seller and (ii) each Seller shall deliver to the
Purchaser (A) a duly endorsed instrument of assignment with respect to the EBS
Units included in the Initial Purchased Units or the Additional Purchased Units
being sold at such Closing in substantially the form attached hereto as
Exhibit A (an “EBS Unit Assignment Agreement”) and (B) a stock certificate or
certificates (if then certificated) representing the number of shares of Class B
common stock included in the Initial Purchased Units or the Additional Purchased
Units being sold at such Closing and a blank stock power duly endorsed.
          2.3 Conditions to Closing.
                    (a) The obligations of the Purchaser and each Seller to be
performed at any Closing shall be conditioned upon the simultaneous or prior
completion of the IPO Closing or the applicable Additional IPO Closing.
                    (b) The obligations of the Purchaser to be performed at any
Closing shall be subject to the condition that the representations and
warranties set forth in Article IV shall be true and correct as of such Closing
as if then made.
                    (c) The obligations of each Seller to be performed at any
Closing shall be subject to the condition that the representations and
warranties of Purchaser set forth in Article III shall be true and correct as of
such Closing as if then made.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
          Each of the Sellers represents, warrants, and agrees, severally with
respect to itself only, as of the date hereof as follows:
          3.1 Capacity; Execution and Delivery; Enforceability. Such Seller has
the legal capacity to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. Such Seller has duly executed and delivered
this Agreement (and will duly execute and deliver any EBS Unit Assignment
Agreement), and, assuming due execution and delivery by the Purchaser, each such
agreement constitutes or will constitute the legal, valid and binding obligation
of such Seller, enforceable against such Seller in accordance with its terms,
except as enforceability may

3



--------------------------------------------------------------------------------



 



be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.
          3.2 Title. Such Seller owns beneficially and of record and has full
power and authority to convey, free and clear of any Liens, the EBS Units and
shares of Class B common stock included in the Units set forth opposite its name
on Schedule I hereto. Assuming Purchaser has the requisite power and authority
to be the lawful owner of the EBS Units and shares of Class B common stock, upon
such Seller’s receipt of the applicable purchase price and the transfer of the
Initial Purchase Units or Additional Purchased Units at the Initial Closing or
any Additional Closing, as applicable, good, valid and marketable title to the
EBS Units and shares of Class B common stock included in the Initial Purchased
Units or any Additional Purchased Units, as applicable, will pass to Purchaser,
free and clear of any Liens.
          3.3 No Conflicts. Neither the execution nor the delivery of this
Agreement (and any EBS Unit Assignment Agreement) nor the consummation of the
transactions contemplated hereby will conflict with or result in any violation
of or constitute a default under any term of any material agreement, mortgage,
indenture, license, permit, lease, or other instrument, judgment, decree, order,
law, or regulation by which Seller is bound.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
          The Purchaser makes the following representations and warranties for
the benefit of the Sellers as of the date hereof:
          4.1 Organization, Standing and Power. Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized.
          4.2 Authority; Execution and Delivery; Enforceability. Purchaser has
the full power and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby. The execution and delivery
by Purchaser of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Purchaser and no other proceedings on the part of
Purchaser are necessary to approve this Agreement and to consummate the
transactions contemplated hereby. Purchaser has duly executed and delivered this
Agreement, and, assuming due execution and delivery by the Sellers, this
Agreement constitutes the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

4



--------------------------------------------------------------------------------



 



          4.3 No Conflicts. Neither the execution nor the delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
conflict with or result in any violation of or constitute a default under any
term of any material agreement, mortgage, indenture, license, permit, lease, or
other instrument, judgment, decree, order, law, or regulation by which the
Purchaser is bound.
ARTICLE 5
MISCELLANEOUS
          5.1 Notices. All notices or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telecopied or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered personally, telecopied or sent by
certified, registered or express mail, as follows:

  (a)   if to a Seller to the address indicated below the name of such Seller on
Schedule I hereto.     (b)   If to the Purchaser, to:         3055 Lebanon Pike,
Suite 1000
Nashville, TN 37214
Telephone: (615) 932-3000
Facsimile: (615) 340-6153
Attention: General Counsel         With copies to:         Paul, Weiss, Rifkind,
Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
Attention: John C. Kennedy, Esq.

Any party may by notice given in accordance with this Section 7.1 designate
another address or person for receipt of notices hereunder.
          5.2 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the parties
hereto. No Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement. No party
hereto may assign its rights under this Agreement without the prior written
consent of the other party hereto.

5



--------------------------------------------------------------------------------



 



          5.3 Amendment and Waiver.
               (a) No failure or delay on the part of the Sellers or the
Purchaser in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to the
Sellers or the Purchaser at law, in equity or otherwise.
               (b) Any amendment, supplement or modification of or to any
provision of this Agreement and any waiver of any provision of this Agreement
shall be effective only if it is made or given in writing and signed by the
Sellers and the Purchaser.
          5.4 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, all of which
when so executed shall be deemed to be an original and both of which taken
together shall constitute one and the same agreement.
          5.5 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          5.6 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF, EXCEPT FOR SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK, IN
THE STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT. TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THE PARTIES HERETO IRREVOCABLY WAIVE AND AGREE NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT THEY ARE NOT
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT THEY MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          5.7 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

6



--------------------------------------------------------------------------------



 



          5.8 Entire Agreement. This Agreement, together with the schedules
hereto are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
          5.9 Further Assurances. Each of the parties shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations, or other actions by, or
giving any notices to, or making any filings with, any Governmental Authority or
any other Person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement.
[Remainder of page intentionally left blank]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their respective officers hereunto duly authorized
as of the date first above written.

            George I. Lazenby, IV
      /s/ George I. Lazenby, IV      

            Bob A. Newport, Jr.
      /s/ Bob A. Newport, Jr.      

            J. Philip Hardin
      /s/ J. Philip Hardin      

            Gary D. Stuart
      /s/ Gary D. Stuart      

            Damien Creavin
      /s/ Damien Creavin      

            Sajid A. Khan
      /s/ Sajid A. Khan      

            Ryan L. Smith
      /s/ Ryan L. Smith      

            Patrick Coughlin
      /s/ Patrick Coughlin                  

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            Edward Caldwell
      /s/ Edward Caldwell                  

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            Emdeon Inc.
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Executive Vice President, General Counsel and Secretary     

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



Schedule I

                  Name and   Initial     Address   Purchased   Additional of
Purchaser   Units   Purchased Units
George I. Lazenby, IV
    127,627       —  
Address:
                1412 Richland Woods Lane
Brentwood, TN 37027                
 
               
Bob A. Newport, Jr.
    38,749       —  
Address:
                9314 Atherton Drive
Brentwood, TN 37027                
 
               
Philip Hardin
    33,353       —  
Address:
                9224 Weston Drive
Brentwood, TN 37027                
 
               
Gary D. Stuart
    51,537       —  
Address:
                1753 Charity Drive
Brentwood, TN 37027                
 
               
Damien Creavin
    31,408       —  
Address:
                125 Page Road
Nashville, TN 37205                
 
               
Sajid Khan
    52,023       —  
Address:
                638 Stonewater Blvd.
Franklin, TN 37064                
 
               
Ryan Smith
    13,249       —  
Address:
                10704 Hastings Lane
Austin, TX 78750                
 
               
Patrick Coughlin
    9,565       —  
Address:
                14 Granada Way
Saint Louis, MO 63124                

 



--------------------------------------------------------------------------------



 



                  Name and   Initial     Address   Purchased   Additional of
Purchaser   Units   Purchased Units
Edward Caldwell
    13,249       —  
Address:
                4216 Wallace Lane
Nashville, TN 37215                

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AGREEMENT
          ASSIGNMENT AGREEMENT (this “Agreement”), dated as of [             ],
2009, by and among [                ], as seller (the “Seller”), Emdeon Inc.
(the “Company”) and EBS Master LLC. Each capitalized term used herein without
definition shall have the meaning assigned to it in the Unit Purchase Agreement
(as defined below).
RECITALS
          WHEREAS, the Company, the Seller and the other sellers named therein
have entered into a Unit Purchase Agreement, dated as of [             ], 2009
(the “Unit Purchase Agreement”), pursuant to which the Seller agreed to sell,
assign, convey and transfer EBS Units to the Company; and
          WHEREAS, the Company has agreed to purchase such EBS Units from Seller
pursuant to the Unit Purchase Agreement.
          NOW, THEREFORE, in consideration of the mutual agreements contained
herein and in the Unit Purchase Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement agree as follows:
     1. Transfer. Seller hereby sells, assigns, conveys and transfers to the
Company the number of EBS Units set forth below its signature on the signature
pages hereto.
     2. Acknowledgement of Sale by EBS Master LLC. EBS Master LLC hereby
acknowledges the sale, assignment, conveyance and transfer by Seller to the
Company of the number of EBS Units set forth under Seller’s signature hereto and
shall cause Exhibit A to the EBS Master LLC limited liability company agreement
to be amended to reflect the sale and transfer of EBS Units as contemplated in
the Unit Purchase Agreement and herein.
     3. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF, EXCEPT FOR SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK, IN
THE STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT. TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THE PARTIES HERETO IRREVOCABLY WAIVE AND AGREE NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT THEY ARE NOT
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT THEY MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY

 



--------------------------------------------------------------------------------



 



SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
     4. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     5. Further Assurances. Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.
     6. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, all of which
when so executed shall be deemed to be an original and both of which taken
together shall constitute one and the same agreement.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the Parties to this Agreement as of the date first written above.

            Seller:
            Name:         Number of EBS Units:      

            Emdeon Inc.
      By:           Name:           Title:  :      

            EBS Master LLC
      By:           Name:           Title:  :      

Signature Page to Unit Purchase Agreement Assignment Agreement

 